Citation Nr: 0733570	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from March 1943 to June 1945 and who died 
in July 2004, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that in the 
appellant's VA Form 9 (Appeal to Board of Veterans' Appeals), 
she requested an opportunity to appear for a hearing before 
the BVA at the RO.  While the appellant did not appear for 
the hearing scheduled for her in August 2007, a statement 
from the appellant's representative reported that the notice 
of the scheduled hearing was not sent to the appellant's 
correct address.  The appellant's representative requested 
that she be rescheduled for her requested hearing and that 
notification be sent to correct addresses of record.  

The record appears to confirm this sequence of events.  Since 
the failure to afford the appellant a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, 38 C.F.R. § 20.904, this matter 
must be addressed prior to any appellate review.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the 
appellant will be notified when further action on her part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The appellant should be scheduled for a 
travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the appellant at her 
current address.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument she 
desires to have considered in connection with her current 
appeal.  No action is required of the appellant until she is 
notified.



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

